Exhibit 10.1

MEMORANDUM OF UNDERSTANDING

This Memorandum of Understanding is entered into as of February 29, 2008 by:
(a) Lead Plaintiffs, City of Philadelphia Board of Pensions and Retirement and
General Retirement System of the City of Detroit (together “Lead Plaintiffs”) in
the consolidated action captioned In re R&G Financial Corporation Securities
Litigation, Master File No. 05 Civ 4186 (JES) (the “Consolidated Action”)
pending in the United States District Court for the Southern District of New
York, on behalf of a class consisting of all persons and entities who purchased
or otherwise acquired publicly traded securities of R&G Financial Corporation
(“R&G” or the “Company”) between January 21, 2003 and November 2, 2007,
inclusive (the “Class Period”), and who, based on conduct that was or could have
been asserted therein, alleged that they were injured thereby (the “Class”),1
and (b) R&G (together with Lead Plaintiffs, the “Settling Parties”). The
Settlement is intended to settle all claims against R&G and against Victor J.
Galan, Joseph R. Sandoval, Ramon Prats, Benigno R. Fernandez, Gilberto
Rivera-Arreaga and Ileana M. Colon-Carlo (the “Individual Defendants” and
together with R&G, the “Settling Defendants”). The Settlement is not intended to
settle the pending shareholder derivative actions that were consolidated by
Order entered July 13, 2005 (the “Consolidated Derivative Action”), nor is it
intended to settle any claims asserted against PricewaterhouseCoopers LLP
(“PwC”) in the Consolidated Action.

 

 

1

Excluded from the Class are: (a) the Defendants named in the Amended Complaint
(as defined below); (b) members of the families of the Individual Defendants;
(c) the subsidiaries and affiliates of the Defendants; (d) any person or entity
who is a partner, officer, director, or controlling person of R&G (including any
of its subsidiaries or affiliates) or of any Defendant; (e) any entity in which
any Defendant has a controlling interest; (f) the Defendants’ directors’ and
officers’ liability insurance carriers, and any affiliates or subsidiaries
thereof; and (g) the legal representatives, heirs, successors and assigns of any
such excluded party.



--------------------------------------------------------------------------------

This Memorandum sets forth the general terms of a proposed settlement (the
“Settlement”) that will be the subject of a definitive agreement, as embodied in
a final agreement and stipulation and accompanying papers that shall embody the
terms set forth herein and such other and consistent terms as are agreed upon by
the parties (the “Stipulation”), and subject to Court approval. This Memorandum
is intended by the Settling Parties to be a binding agreement that sets forth
the terms and obligations of the Settling Parties in connection with the
Settlement.

WHEREAS, on April 25, 2005, R&G issued a press release announcing that it would
revise the methodology used in valuing residual interests retained in
securitization transactions and restate its financial statements for the period
January 1, 2003 to December 31, 2004.

WHEREAS, on July 27, 2005, R&G issued a Current Report on Form 8-K announcing
that it would restate its interim and audited consolidated financial statements
for the year ended December 31, 2002.

WHEREAS, beginning on April 27, 2005, various actions were commenced in the
United States District Court for the Southern District of New York and the
United States District Court for the District of Puerto Rico (the “Securities
Class Actions”). The complaints in those actions alleged, inter alia, that
certain of the Settling Defendants violated Section 10(b) of the Securities
Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5 thereunder, and
Section 20(a) of the Exchange Act, and claimed that R&G had fraudulently
misstated its financial statements by using an incorrect valuation methodology
for certain securitization transactions.

 

-2-



--------------------------------------------------------------------------------

WHEREAS, on July 26, 2005, the Court entered an Order consolidating the
Securities Class Actions into the Consolidated Action, appointing Lead
Plaintiffs as lead plaintiffs in the Consolidated Action, and ordering that Lead
Plaintiffs were to file an amended complaint.

WHEREAS, on February 27, 2007, Lead Plaintiffs filed a Consolidated Amended
Class Action Complaint (the “Amended Complaint”) which asserted claims against
the Settling Defendants under Section 10(b) and Rule 10b-5 and Section 20(a) of
the Exchange Act. The Amended Complaint alleged, inter alia, that the Company’s
valuation methodology, accounting treatment and/or financial reporting of
(i) mortgage loan transfers that were initially recorded as sales but
subsequently recharacterized as secured borrowings (the “Recharacterized
Mortgage Loan Transfers”) and (ii) the retained interests initially recognized
in connection with the Recharacterized Mortgage Loan Transfers, violated GAAP,
and that R&G’s misclassification of the Recharacterized Mortgage Loan Transfers
constituted a fraudulent misrepresentation designed to artificially inflate
R&G’s earnings and stock price.

WHEREAS, on May 4, 2007, the Settling Defendants and PwC filed motions to
dismiss the Amended Complaint, which were fully briefed by July 16, 2007. On
September 10, 2007, the Court entered an order denying the Settling Defendants’
motions to dismiss.

WHEREAS, on October 29 and 30, 2007, Lead Plaintiffs and the Company, through
counsel, voluntarily mediated with assistance of retired Judge

 

-3-



--------------------------------------------------------------------------------

Nicholas Politan in an effort to resolve this dispute. No settlement was reached
during those two days of mediation sessions.

WHEREAS, on November 2, 2007, R&G issued the Company’s restatement of its
financial statements for 2002, 2003 and 2004 and selected additional data as
required by Item 301 of Regulation S-K and Industry Guide 3 as described in the
Amended Annual Report on Form 10K/A filed by R&G (the “Restatement”).

WHEREAS, in the weeks subsequent to the Restatement, Lead Plaintiffs and the
Company conducted additional settlement negotiations through Judge Politan,
pursuant to which the Settling Parties reached an agreement in principle to
settle the Consolidated Action on the terms set forth herein.

WHEREAS, R&G has received commitments from certain of the Individual Defendants
and from the Company’s insurance carriers to make certain financial
contributions toward the Settlement.

THEREFORE, as a result of the foregoing, and other things, the Settling Parties
have agreed to settle the litigation on the following terms:

1. The Settling Defendants shall collectively pay $39 million ($39,000,000.00)
in cash (the “Settlement Amount”), some of which will be contributed by certain
parties pursuant to previous commitments to R&G by those parties to make certain
financial contributions toward the Settlement. The Settlement Amount shall,
within five (5) days of entry of an order preliminarily approving the
Settlement, be

 

-4-



--------------------------------------------------------------------------------

deposited into an interest-bearing escrow account designated by Lead Plaintiffs.
This escrow account shall be controlled and maintained by Lead Counsel.

2. The Company has informed Lead Plaintiffs that the defendants in the
derivative action have had discussions concerning the potential settlement of
that action that would, among other things, result in certain changes to the
Company’s corporate governance policies and procedures. Lead Plaintiffs have
also participated in discussions with the Company concerning changes to the
Company’s corporate governance policies and procedures.

3. The Settling Defendants recognize that Lead Plaintiffs intend to pursue
claims against the non-settling defendant. The Settling Defendants agree to
comply with their discovery obligations under the Federal Rules of Civil
Procedure, subject to any rights to object to discovery. Nothing in this
Memorandum shall be construed as a limitation on the Settling Defendants’ rights
to object to discovery.

a. The Settling Defendants agree to produce witnesses requested for depositions
pursuant to third-party subpoenas, subject to the Settling Defendants’ rights to
object to any such request. Such depositions shall take place in Puerto Rico.
The Settling Defendants agree that their counsel may accept service of
deposition subpoenas on their behalf and will work to facilitate the scheduling
of such depositions through their respective counsel.

b. All Settling Defendants will appear to testify in person at trial, even if
they are located outside the Court’s jurisdiction, whether in the United States
or abroad, at the time of trial, provided that Lead Plaintiffs will take

 

-5-



--------------------------------------------------------------------------------

reasonable steps to accommodate other obligations of the Settling Defendants in
scheduling their trial testimony;

c. The Settling Defendants also agree to produce documents requested pursuant to
Rule 45 of the Federal Rules of Civil Procedure, subject to the Settling
Defendants’ rights to object to any such request; and

d. The Company will, at Lead Plaintiffs’ request, take all reasonable steps
necessary to confirm the authenticity and admissibility of produced documents.
Such steps shall include, but are not limited to, (1) submission of a
declaration stating that documents produced by the Company are authentic and are
records of regularly conducted activity as defined in Fed. R. Evid. 803(6), and
(2) production at trial of Company witnesses, including those located outside
the Court’s jurisdiction, whether in the United States or abroad, who are
necessary, as determined by Lead Plaintiffs, to testify as to authenticity and
admissibility.

4. The Settlement is subject to and conditioned upon (a) the Company receiving
certain settlement contributions from certain of the Individual Defendants
pursuant to agreements between the Company and those Individual Defendants, and
(b) the Company’s insurance carriers’ agreement to pay certain funds in
connection with a settlement of the dispute between the Company and the
insurance carriers with respect to coverage.

5. Lead Plaintiffs and the Settling Defendants agree, subject to the approval of
the Court, that, for purposes of this Settlement only, the Consolidated Action
shall be maintained and proceed as a class action pursuant to Rule 23 of the
Federal Rules of Civil

 

-6-



--------------------------------------------------------------------------------

Procedure on behalf of the Class. Lead Plaintiffs and the Settling Defendants
will stipulate to the appointment of Lead Plaintiffs as the Class
Representatives.

6. Upon final judicial approval of the Settlement, the Consolidated Action shall
be dismissed, with prejudice, against all the Settling Defendants, pursuant to
the Stipulation.

7. Upon final judicial approval of the Settlement, the Class will release as
against the Settling Defendants, their respective present or former officers,
directors, agents, employees, attorneys, stockholders, advisors, investment
bankers, commercial bankers, insurers, representatives, trustees, parents and
officers and directors thereof, affiliates and officers and directors thereof,
subsidiaries and officers and directors thereof, general and limited partners,
heirs, executors, administrators, successors and assigns, all claims and causes
of action of every nature and description, whether known or unknown, whether
arising under federal, state, common or foreign law, whether directly,
representatively, derivatively, individually or in any other capacity, that Lead
Plaintiffs or any member of the Class (a) asserted in the Consolidated Action,
or (b) could have asserted in any forum that relate to or arise out of or are
based upon the allegations, transactions, facts, matters or occurrences,
circumstances, representations or omissions involved, set forth, or referred to
in the Consolidated Action or that relate to or arise out of the purchase or
sale of shares of the Company’s common stock during the Class Period, including
but not limited to all claims relating to (a) the Company’s announcement on
April 25, 2005 that it would restate its financial statements for the period
January 1, 2003 to December 31, 2004, (b) the Company’s announcement on July 27,
2005 that it would restate its interim and audited consolidated financial
statements for

 

-7-



--------------------------------------------------------------------------------

the year ended December 31, 2002, (c) the Restatement (including without
limitation the audit committee investigation, the results of which are reflected
therein, and any weaknesses in internal controls or remediation of such
weaknesses), and/or (d) the Company’s valuation methodology, accounting
treatment and/or financial reporting of (i) the Recharacterized Mortgage Loan
Transfers and (ii) the retained interests initially recognized in connection
with the Recharacterized Mortgage Loan Transfers.

8. Subject to the discovery contemplated in Paragraph 14 below, Lead Plaintiffs
and the Settling Defendants shall promptly prepare and execute the Stipulation
embodying the terms of this Settlement and shall promptly submit those papers to
the Court for hearing and approval. The Stipulation will expressly provide,
inter alia, (1) for the release of claims as specified in Paragraph 7 above;
(2) for a bar order as set forth in 15 U.S.C. § 78u-4(7)(A); and (3) that the
Settling Defendants have denied, and continue to deny, that they have committed
or have threatened to commit any violations of law.

9. The Settling Defendants shall not take any position with respect to Lead
Counsel’s request or award of attorneys’ fees and reimbursement of expenses, and
such matters are not the subject of any agreement between the Settling
Defendants and Lead Plaintiffs other than what is set forth in this Agreement.

10. All fees and expenses awarded by the Court to Lead Counsel shall be paid to
Lead Counsel out of the Settlement Amount immediately upon award. In the event
that the Settlement does not become effective, or if the final judgment is
reversed or modified, or if the Settlement is terminated or cancelled for any
other reason, and in the event that the attorneys’ fees and expenses have been
paid to any extent, then Lead

 

-8-



--------------------------------------------------------------------------------

Counsel shall within five (5) business days from receiving notice to that effect
from counsel for the Settling Defendants or from a court of appropriate
jurisdiction, refund to the settlement escrow account any such fees, expenses
and costs and interest previously paid to them from the Settlement Amount.

11. Plaintiffs shall cause the notice required by Federal Rule of Civil
Procedure 23(e) to be printed and mailed to the Class in accordance with the
terms of the Stipulation. Lead Counsel may pay from the Settlement Amount all
reasonable costs of providing such notice and of settlement administration. In
the event that the Settlement is not consummated, money reasonably paid or
reasonably incurred for this purpose, including any related fees, shall not be
returned or repaid to the Settling Defendants or their insurance carriers.

12. The parties hereto agree that the Settling Defendants shall have the option
to terminate this Settlement in the event that Class members holding in excess
of a certain, to be agreed upon, percentage of the total outstanding shares
eligible to participate in the Settlement elect to opt-out of the Settlement
prior to final approval (the “Opt Out Threshold”). Lead Plaintiffs and the
Settling Defendants will negotiate in good faith and agree to an appropriate
percentage for purposes of this Paragraph 12 prior to submitting this Settlement
to the Court for approval. If the parties are unable to agree, any disputes
shall be submitted to Judge Politan to attempt to reach a resolution first by
way of mediation. Should such mediation fail to reach a resolution, Lead
Plaintiffs and/or the Settling Defendants may submit such dispute to the Court.
Lead Counsel shall have the right to communicate with the holders of such shares
and, if a sufficient number of them withdraw their requests for exclusion such
that the total number of shares eligible

 

-9-



--------------------------------------------------------------------------------

to participate in the Settlement represented by the remaining “opt outs”
represents less than the Opt Out Threshold, any termination by the Settling
Defendants shall be deemed withdrawn.

13. Lead Plaintiffs and the Settling Defendants and their counsel will use their
best efforts to secure the Court’s final approval of the Settlement described
herein.

14. Prior to presenting the Settlement to the Court for approval, Lead
Plaintiffs may conduct such additional discovery from the Settling Defendants as
the parties agree is reasonably necessary to confirm that the settlement is fair
and reasonable to the Class, which discovery shall remain subject to the
Protective Order agreed to among the parties and entered by the Court on
January 7, 2008.

15. Other than the discovery provided for in Paragraph 14, Settling Defendants’
obligations to participate in discovery and otherwise comply with the deadlines
set forth in the Stipulated Case Management Order entered by the Court on
October 11, 2007 in the Consolidated Action are suspended. Within a reasonable
time after the execution of this Memorandum, the parties shall advise the Court
of this Memorandum and shall seek a stay of all deadlines pending effectuation
of the Settlement.

16. This is not a claims-made Settlement. Once the Effective Date (to be defined
in the Stipulation) occurs, there will be no reversion or return of
consideration, and neither the Settling Defendants nor their insurance carriers
will have the ability to get back any of the Settlement Amount.

 

-10-



--------------------------------------------------------------------------------

17. The Settling Defendants and Lead Plaintiffs agree that each has complied
fully with the strictures of Rule 11 of the Federal Rules of Civil Procedure,
and that the final judgment will contain a statement to reflect this compliance.

18. Lead Counsel shall be solely responsible for designating the settlement
claims administrator, subject to Court approval. Upon execution of the
Stipulation, the Company shall provide or cause to be provided to the settlement
claims administrator its shareholder lists as appropriate for providing notice
to the Class.

19. The Settling Defendants and Lead Plaintiffs agree that the Settlement Fund
is intended to be a Qualified Settlement Fund within the meaning of Treasury
Regulation § 1.468B-1. Lead Counsel shall administer the account. All reasonable
costs and expenses of class notice and administration of the Settlement shall be
paid from the Settlement Fund when incurred. The account funds, less any amounts
paid or incurred for notice, administration, and/or taxes paid or owing shall
revert to the person(s) making the deposits if the Settlement does not become
effective.

20. Neither this Memorandum nor any documents prepared nor proceedings taken in
accordance with the terms set forth herein shall be construed as or deemed to be
evidence, or an admission or concession, either (a) on the part of Lead
Plaintiffs, of the lack of merit of the Consolidated Action, or (b) on the part
of the Settling Defendants or any of them, of any liability or wrongdoing
whatsoever, which is hereby expressly denied and disclaimed by the Settling
Defendants. Neither this Memorandum, nor the fact of its execution, nor any of
its provisions, shall be offered or received in evidence in any action or
proceeding of any nature or otherwise referred to or used in any manner in any
court or

 

-11-



--------------------------------------------------------------------------------

other tribunal, except in a proceeding to enforce the terms of the Stipulation
or this Memorandum of Understanding. Nothing in this Memorandum shall be deemed
to affect a waiver or relinquishment of any right or defense to the Consolidated
Action.

21. If the Settlement outlined in this Memorandum is not approved by the Court
or is terminated: (a) the Settlement shall be without prejudice, and none of its
terms shall be effective or enforceable, except to the extent costs of notice
and administration have been incurred or expended; (b) the Settling Defendants
and Lead Plaintiffs shall revert to their litigation positions immediately prior
to the execution of this Memorandum; and (c) the fact and terms of this
Settlement shall not be admissible in any trial of this Action.

22. While retaining their right to deny that the claims asserted in the
Consolidated Action were meritorious, the Settling Defendants in any statement
made to any media representative (whether or not for attribution) will not deny
that the Consolidated Action was commenced and prosecuted in good faith and is
being settled voluntarily after consultation with competent legal counsel. In
all events, Lead Plaintiffs and the Settling Defendants shall refrain from any
accusations of wrongful or actionable conduct by either party concerning the
prosecution and resolution of the Consolidated Action, and shall not otherwise
suggest that the settlement constitutes an admission of any claim or defense
alleged.

23. If any disputes arise out of the finalization of the Stipulation, the
parties will seek to resolve the dispute by way of mediation with Judge Politan.
If for any reason Judge Politan is unavailable or has a conflict, Lead
Plaintiffs and the Settling Defendants

 

-12-



--------------------------------------------------------------------------------

will agree on a substitute neutral to assist the parties in reaching an
agreement. If Lead Plaintiffs and the Settling Defendants, after mediation with
Judge Politan or substitute neutral cannot resolve any such dispute that arises
out of the finalization of the Stipulation, or cannot agree on a substitute
neutral in the event Judge Politan is unavailable or has a conflict, then this
Memorandum shall be enforceable in Court.

24. This Memorandum shall be governed in accordance with the laws of the State
of New York.

25. This Memorandum may be executed in two or more counterparts by any of the
signatories hereto, including by facsimile or electronic scan, and as so
executed shall constitute one agreement.

 

-13-



--------------------------------------------------------------------------------

IT IS HEREBY AGREED by the undersigned as of February 29, 2008.

 

BARRACK, RODOS & BACINE     BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP By:  

/s/ M. Richard Komins

    By:  

/s/ Steven B. Singer

  Leonard Barrack       Max W. Berger   M. Richard Komins       Steven B. Singer
  Jeffrey Barrack       Eric T. Kanefsky   Lisa Lamb       Jeremy Robinson  
3300 Two Commerce Square       1285 Avenue of the Americas   2001 Market Street
      New York, New York 10019   Philadelphia, PA 19103       (212) 554-1400  
(215) 963-0600        

Attorneys for Lead Plaintiff City

of Philadelphia Board of

Pensions and Retirement

     

Attorneys for Lead Plaintiff

General Retirement System of

the City of Detroit

SULLIVAN & CROMWELL LLP       By:  

/s/ Maite Aquino

        Maite Aquino         125 Broad Street         New York, New York 10004  
      (212) 558-4000        

Attorneys for Defendant R&G

Financial Corporation

     

 

-14-